UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2090



WARREN A. TAYLOR,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General for the
United States Postal Service,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, District Judge.
(CA-03-1244-PJM)


Submitted:   December 23, 2004             Decided:   January 13, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren A. Taylor, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Warren A. Taylor appeals the district court’s orders

granting Defendant’s motion for summary judgment in Taylor’s action

under Title VII and denying his motions for leave to amend his

complaint, for reconsideration, and for copy work at government

expense.      We have reviewed the record and find no abuse of

discretion or reversible error.   Accordingly, we deny as moot his

motions to expedite and for consideration of his expedition motion

by a single circuit judge, and we affirm on the reasoning of the

district court.    See Taylor v. Potter, No. CA-03-1244-PJM (D. Md.

Oct. 9, 2003; Jan. 30, 2004; Aug. 11, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -